Osbaldo A. Saenz Sr., Estela
                                                                    G. Saenz Trust by and through
                                                                    its trustee Esther A.S. Salmon
                                                                     and the Estate of Alfredo G.


                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         February 3, 2014

                                      No. 04-14-00040-CV

                                     Osbaldo A. SAENZ, Jr.,
                                           Appellant

                                                 v.

 Osbaldo A. SAENZ, Sr., Estela G. Saenz, Trust by and through its Trustee Esther A.S. Salmon
                and the Estate of Alfredo G. Tijerina and Estella Tijerina,
                                         Appellees

                   From the 229th Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-12-520
                          Honorable Ana Lisa Garza, Judge Presiding


                                         ORDER
        On January 28, 2014, the district clerk filed a notification of late record stating that the
clerk’s record has not been filed because appellant has failed to pay or make arrangements to pay
the clerk’s fee for preparing the record and appellant is not entitled to appeal without paying the
fee.

        Accordingly, it is ORDERED that appellant provide written proof to this court within ten
days of the date of this order that either (1) the clerk’s fee has been paid or arrangements have
been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s
fee. If appellant fails to respond within the time provided, this appeal may be dismissed for want
of prosecution. See TEX. R. APP. P. 37.3(b).


                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of February, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court